964 A.2d 1280 (2009)
In re Douglas M. BORTHWICK, Respondent.
Bar Registration No. 451764.
No. 08-BG-1299.
District of Columbia Court of Appeals.
February 12, 2009.
BEFORE: RUIZ, Associate Judge, and BELSON and TERRY, Senior Judges.

ORDER
PER CURIAM.
On further consideration of the certified copy of the order issued by the Supreme Court of California suspending respondent by stipulation, see, In the Matter of Douglas MacMillan Borthwick, S163191 (July 2, 2008), this court's December 10, 2008, *1281 order suspending respondent from the practice of law pending final disposition by this court, the statement regarding reciprocal discipline from Bar Counsel, this court's order directing the parties to show cause why reciprocal discipline should not be imposed, and there appearing to be no response filed by respondent, and it further appearing that respondent has failed to file the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that respondent, Douglas M. Borthwick, be and hereby is suspended from the practice of law in the District of Columbia for one year, stayed in favor of two years' probation with California's conditions and an actual suspension of 60 days. See In re Hawn, 917 A.2d 693 (D.C.2007). It is
FURTHER ORDERED as respondent has not filed the affidavit required by D.C. Bar R. XI, § 14(g), we direct his attention to the requirements of that rule and their effect on his eligibility for reinstatement. See D.C. Bar R. XI, § 16(c).